Hermina v 2050 Valentine Ave. LLC. (2014 NY Slip Op 06367)
Hermina v 2050 Valentine Ave. LLC.
2014 NY Slip Op 06367
Decided on September 25, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 25, 2014Sweeny, J.P., Moskowitz, DeGrasse, Manzanet-Daniels, Clark, JJ.


13024 303259/11

[*1] Maila Hermina et al., Plaintiffs-Appellants, —
v2050 Valentine Avenue LLC., et al., Defendants-Respondents.
Jaroslawicz & Jaros LLC, New York (David Tolchin of counsel), for appellants.
Gallo Vitucci & Klar, LLP, New York (Kimberly A. Ricciardi of counsel), for respondents.
Order, Supreme Court, Bronx County (Julia Rodriguez, J.), entered July 1, 2013, which, in this action for personal injuries sustained when the window in plaintiff Malia Hermina's apartment suddenly fell while her hands were on the window sill, granted defendants' motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
Triable issues of fact exist as to whether defendants, the owners and managers of the building, had constructive notice of the defective condition of the window. Defendants were aware of problems with the building's windows staying in an upright position, based on the replacement of balances on a number of plaintiff's own windows, including the subject window, and on many of those elsewhere in the building prior to the accident (see Radnay v 1036 Park Corp., 17 AD3d 106, 107-108 [1st Dept 2005]; see also Lisbey v Pel Park Realty, 99 AD3d 637 [1st Dept 2012]).
Defendants' argument that there was no requirement to periodically inspect the window balances in the apartment, is unconvincing. Once defendants knew that an appreciable number of the windows in the building required attention, they had an obligation to inspect all of them (see Candela v New York City Sch. Const. Auth., 97 AD3d 507, 511 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 25, 2014
CLERK